Name: Council Regulation (EEC) No 2059/86 of 30 June 1986 opening, allocating and providing for the administration of a Community tariff quota for saithe (Pollachius virens) salted, whole and fillets of saithe, salted and falling within subheadings ex 03.02 A I f) and ex 03.02 A II d) of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1.7.86 Official Journal of the European Communities No L 176/7 COUNCIL REGULATION (EEC) No 2059/86 of 30 June 1986 opening, allocating and providing for the administration of a Community tariff quota for saithe (Pollachius rirens) salted, whole and fillets of saithe, salted and falling within subheadings ex 03.02 A I f) and ex 03.02 A II d) of the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the draft Regulation submitted by the Commission, Whereas Community supplies of saithe (Pollachius virens) salted , whole and fillets of saithe , salted , currently depend on imports from third countries ; whereas it is in the Community's interest to suspend partially the Common Customs Tariff duty for the products in question, within the limits of the Community tariff quotas of appropriate volumes ; whereas, in order not to call into question the development prospects of this production in the Community while ensuring an adequate supply to satisfy user industries , it is advisable to open these quotas for the period until 31 December 1986 at duty rates of 6 % and 8 % respectively and to fix the volumes thereof at 1 000 and 2 500 tonnes ; Whereas it is necessary, in particular, to ensure for all Community importers equal and uninterrupted access to the rate laid down for these quotas to all imports of the products concerned into all Member States until the quotas have been used up ; whereas , however, since the quotas are to cover requirements which cannot be determined with sufficient accuracy, it should not be allocated among the Member States, without prejudice to the drawing against the quota volumes of such quantities as they may need, under the conditions and according to a procedure to be determined ; whereas this method of management requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quotas are used up and inform the Member States thereof ; Whereas , since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxem ­ bourg are united within and jointly represented by the Benelux Economic Union, all transactions concerning the administration of shares allocated to that economic union may be carried out by any one of its members , HAS ADOPTED THIS REGULATION : Article 1 1 . From that date on which this Regulation enters into force until * 31 December 1986 the Common Customs Tariff duties for the following products shall be suspended at the levels and within the limits shown : CCT heading No Description Quota volume Duty rate ex 03.02 A I f) Saithe, (Pollachius virens), salted, whole 1 000 tonnes 6 % ex 03.02 A II d) Fillets of saithe, salted 2 500 tonnes 8 % for the products under consideration or the categories of the products concerned . 2 . Within the limits of these tariff quotas , the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provisions in the 1985 Act of Accession . 3 . Imports of the products in question shall not benefit from the quotas referred to in paragraph 1 unless the free-at-frontier price , which is determined by the Member States in accordance with Article 21 of Regu ­ lation (EEC) No 3796/ 81 ( x), is at least equal to the reference price fixed , or to be fixed, by the Community 4 . Should an importer give notification of imminent importation of the product in a Member State and request the benefit of one or other of the quotas , the Member States concerned shall inform the Commission and draw an amount corresponding to its requirements to the extent that the available balance of the reserve so permits . (') OJ No L 379 , 31 . 12 . 1981 , p. 1 . 5 . The shares drawn pursuant to paragraph 4 shall be valid until the end of the quota period . No L 176/8 Official Journal of the European Communities 1.7 . 86 Article 2 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 1 (4) are carried out in such a way that imports may be charged without interruption against their accumulated shares of the Community quotas . 2 . Each Member State shall ensure that importers of the said goods have access to the quotas for such time as the residual balance of the quota volumes so permits . 3 . Member States shall charge imports of the said goods against their drawings as and when the goods are entered at customs for free circulation . 4 . The extent to which the quotas have been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 3 At the request of the Commission, Member States shall inform it of imports actually charged against these quotas . Article 4 The Member States and the Commission shall collaborate closely in order to ensure that this Regu ­ lation is complied with . Article 5 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 30 June 1986 . For the Council The President N. SMIT-KROES